Title: To George Washington from American Philosophical Society, 12 December 1783
From: American Philosophical Society
To: Washington, George


                        
                            Sir,
                            Philadelphia Decr 12th 1783.
                        
                        The American Philosophical Society, which boasts the name of your Excellency in the list of their Members,
                            are happy in this opportunity of presenting their Congratulations on the establishment of Peace. While they anticipate the
                            influence of this event on the important object of their institution, they contemplate with pleasure, that the Arts and
                            Sciences, those friends to learning and virtue, will not only join in the tribute universally paid to your Merits, but
                            will transmit them to an admiring posterity.
                        May you enjoy all possible felicity in the retreat to private life, which remained an additional source of
                            Lustre to your Character, and to which you are followed by the Love of your grateful Country.
                        
                            By order and in behalf of the Society,
                            Philadelphia
                            Decr 12th 1783.
                        
                    